Title: John Adams, List of Private Papers, Deeds, and Other Vouchers of Estate, 20 July 1826
From: Adams, John Quincy
To: 


				
					
					20 July 1826.
				
				List of the private Papers—Deeds and other Vouchers of Estate, left by John Adams, late of Quincy, at his Decease 4. July 1826.Wills. (Copies.)of Joseph Adams Senior 18. July 1694.Joseph Adams.	23 July 1731John Adams (with Probate) 10. July 1761.Inventory of the Estate of said John Adams.Deeds.Joseph Adams to John Adams. 6. April 1731.1. Piece of Land—8. Acres. in Braintree—for £302. Woodland. 20 Acres Quochocho. 2 Shares 14th. Lot last division—£10.3. 1/2 a Share in Cedar Swamp—Middle Swamp bounded on lots 6. and 8.—£12.Benjamin Owen to John Adams.—2. Septr. 1736—Woodland 6 and 4. Acres of the 600—part of 7th. lot.Samuel Nightengale to John Adams—10. April 1738.Salt-Marsh—Penny-Ferry—2 Acres and 3/4—1768. 24. Novr Joseph Crosby to John Adams.Woodland—fifth Lot, third division—Common Town Lands Braintree(Conveyed to J. Q. Adams. 8. Augt. 1803.)1769. 20. April Elihu Adams to John Adams—(salt-marsh—Penny-ferry—conveyed to J. Q. A, 8. Augt. 1803.)1770. 21. April. Ann Savil—Admr. of Elisha Savil, to John Adams.—Two pieces of Land—Braintree1. Salt and creek Marsh, about 5 Acres—Near the old Mill Pond—2. Upland—4. Acres. on Plymouth and Bridgewater Roads—and Verchild’s(Conveyed to J. Q. Adams 23. April 1804.)1768. 29. August Joseph Crosby to Elihu Adams.—1772. 30 March. Elihu Adams to John AdamsSalt marsh. 3. Acres—E. upon the Beach & Meadow widow of E. Crosby—W. upland, Glover and S. Bass—N. Meadow S. Bass and James Brackett.1772. 3. August. Joseph Crosby to John AdamsSalt marsh—Farm Meadows—6. Acres. S. on Salt marsh of J. Hollis. W. upland T. Allyne. N. Salt-marsh of Josiah Crosby—E. a Creek dividing from Salt-marsh of Ebenezer Crosby.1771. 21. Septr. Thompson Baxter to John Adams.Salt-marsh. 1. Acre—N. on Mill-pond. Salt-marsh of the late Joseph Neal E. Salt-marsh of J. Adams. S. Salt marsh of Benjn. Savil—W. upland of David Bass.1771. 30. Septr. James Faxon to John Adams.Salt-marsh 2 1/4 Acres. E. on Salt-marsh of David Bass. N. upland of David Bass S. Davis Bass and Seth Bass—W. Salt-marsh lately of T. Faxon—(Conveyed to J. Q. Adams. 8. Augt. 1803.)1772. 4. April. Barnabas Clark to John Adams—A Mortgage25. Acres on Cochecho River—Sold.1772. 18. May—Benjamin Beale to John Adams.Woodland—10. Acres. part of the 600. N on J. Borland and J. Adams—W. Milton Line S. Ch Baxter. E. Daniel Arnold.1779. 27. Octr. Joseph Crosby to John Adams.Salt-marsh 5 1/2 acres. S. and S.W. on Salt-marsh of J. Adams. N. and N.E. Salt-marsh of Saml. Bass junr. N. and N.W. upland of Thomas Allen and Saml Bass. E. and S.E. Creek, running by Pine-Island.1779. 1. Novr. Josiah Quincy to John Adams.Woodland—by estimation ten Acres, purchased of Revd. Leml. Bryant, and by him of Exors. of Revd. John Hancock—Reference to the Deeds.1783. 2. May. Moses and Huldah Babcock to John Adams.Wood-land 3. Acres Pasture Land 4-Acres E. on land of J. Adams S. J. Adams and Ebenr. Adams. W. land lately set off to Jerusha Adams, and woodland set off as thirds to the wife of Saml. Nightengale—N. on land of W. Vesey.1783. 15. Decr. William and Ruth Adams to John Adams.Woodland 9. Acres—N. on land of Heirs of Hannah Nightengale, and Heirs of Mary Hayward. E. on Ebenr. Miller. S. on Captn. Moses Brackett and James Brackett. W. Milton line—1784. 14. Decr. David Bass to John Adams.Salt-marsh 2 1/2 Acres & 23 Rods—Stake N.W. Corner of Marsh of J. Adams, to Stake 48 Degs. E—N. on D. Bass’s Upland—E on Upland and Marsh of Bass S. on Upland of Bass, W. on Saltmarsh of Saml Bass 2d. N. & W. on Salt marsh of J. Adams to first Stake.(Conveyed to J. Q. Adams 5. Augt. 1803.)1786. 17. April. David Sloan to John Adams.—Quit-claim—with a JudgmentLand. 6. and 5. Acres.Endorsed “Sold” i.e. released to Obadiah Jones. Decr. 27. 1813.1788. 25. December—Samuel Bass 2d. and Alice, his wife to Seth Bass.Land 3. Acres.1788. 25. Decr. Seth Bass to John AdamsLand 3. Acres. S.E. on land of J. Adams. S.W. Captn. Joseph Baxter. N. Country road to Plymouth. N.W. House-lot occupied by S. Bass jr and Alice.1787. 26. Septr. Leonard Vassall Borland to John Adams.Seven pieces of Land—with House and other buildings.1.—Round the House Acres about 7.2. South Side of the road about 53. Great Pasture adjoining the above about 204. Pasture. (N.B. 8. Acres of this conveyed to the Town.) about 14.5. Salt-marsh (Conveyed to J. Q. Adams. 8 Augt. 1803.) about 5 or 6.6. Woodland S & W. on M. Brackett N. on Field & Belcher. &c about 257. Woodland. E on D Arnold S. C. Baxter. W. on Arnold. N. W. Vesey about 61789. 13 Jany Samuel Bass to John Adams.Land 7 1/2 Acres. E. on Saltmarsh of J. Adams S. upland of Jesse Fenno—W. land of Saml. Bass and Jonathan Bass—N. on Creek dividing from Salt-marsh of Dr. Thomas Phipps.1791. 18. June. John Joy to John Adams.Two Pieces of Land.1. E.N.E—on road from Milton to Weymouth. S.E. widow Vesey. S. Benjn. Bass N. John Adams By estimation Acres 302. Woodland—N. and E. on John Hall S. on James Brackett and Benjn. Savel—W. on J. Adams By estimation 20Bequeathed by Josiah Quincy to Saml. and T. Quincy reference to the Will.1792. 17. Novr. Moses French to John Adams.Salt marsh—by Estimation 4. Acres (in Quincy) S. on a Ditch, dividing from T. B. Adams—W. Marsh of T. B. Adams—N. on upland of Moses Black, and on Salt-Marsh of J. Adams—E. on Ditch dividing it from Marsh of J. Adams.1789. 16. Feby Ebenezer Thayer to John Adams.Land 6. Acres. S. on Woodland of J. Adams. W. on Milton Line. N. on Woodland of Seth Spear and of John Nightengale. E. on Woodland of said Nightengale Land formerly of Samuel Ruggles set off to Hannah Mann and Ruth Spear—of 600. Acres.List of private papers, Deeds &c left by J. Adams1794. 2. August. Thomson Baxter to John Adams.Red cedar Pasture. 8. Acres. S. on Town Road and land of Enoch Hayden E on Caleb Hubbard, and El. Vezey jr. N. & N.W. on J. Adams(Conveyed with other to the Town—25. June 1822.)1795. 3. Jany—Thomas Pratt—to John Adams—Pew. N. 1. Quincy Meeting House—not ackd. or recorded1795. 5. Octr. Mary Crane, Samuel Savil, Nathaniel Savil, Benjamin Savil, and John Savil to John Adams.Woodland—1. 11 Acres 1/4 and 20. Rods. N. on Woodlot of P. B. Adams. S. on Woodlot of J. Adams and on Owen Field—W. on land of P. B. Adams and E. on Pasture of N. Quincy.2. 7 Acres 36. Rods—S. on Major Belcher’s Lott. N on J. Adams E. on Th. Baxter W. on B. Savil—now N. Savil’snot acknowledged by Mary Crane—nor recorded.1796. 16. June Neddy Curtis to John Adams.Two parcels of Land—1. 20. Acres. E. on Land of T. Greenleaf. S. on Josiah Bass. W. on Jackson Field, N. on J. Adams and the old Lane, reserving to Josiah Bass the old drift way.2. 16. Acres. Furnace Woodlot—N.W and N.E. on land of Captn. John Hall. SE. on Wilson Marsh and Jonathan Marsh S.W. on Land of John Newcomb.(Conveyed to the Town 25. June 1822.)1796. 7. Septr. Jackson FieldLand 20. Acres. with the new Lane. S on Land of J. Adams purchased of N. Curtis W. on Land of Josiah Bass. N. on Joseph Arnold and W. Field. E. on Country Road by 9 mile Stone, and on J. Adams—Reserving right to cut and carry away Stone(Conveyed to the Town. 25 June 1822.)1798. 20. Feby. Richard Cranch to John Adams.Tract of Land, with Building thereon: 38. Acres. part of Stony-Field N. & N.E. on land of J. Adams and of Deacon Benjn. Bass—E. on Benjn. Bass and Frederick Hardwick—S. on Frederick Hardwick and Elijah Veasie, and W. on Elijah Veasie, as the Fence runs—meeting Land of J. Adams.1802. 15. Feby. Cotton Tufts Exor. of Norton Quincy. to John AdamsBabel Pasture 50 1/4 Acres 27. Rods S. on Town way leading to W. Harman’s. S.W. on Zech. Marquand Thayer. N.W. on 600. Acres—N.E on land of Reserving a necessary drift way through the land to the 600 AcresWith a Plan of the Pasture, and one of the 600 Acres.(Conveyed to the Town of Quincy. 25. July 1822.)1824. 21. October. Josiah Bass to John Adams. 1/3 of Pew. E. next the Pulpit.Peter Turner
				
			